NUMBER 13-20-00403-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


XAVIER TORRES,                                                             Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

             Before Justices Longoria, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Longoria

      Appellant Xavier Torres appeals a judgment revoking his community supervision

and sentencing him to ten years’ imprisonment for manslaughter, a second-degree felony.

See TEX. PENAL CODE ANN. §§ 19.04, 12.33. Torres’s court-appointed appellate counsel

has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.
                                     I. ANDERS BRIEF

      Torres’s appellate counsel has filed a motion to withdraw and a brief in support in

which he states that he has carefully reviewed the entire record in detail and has found

no non-frivolous issues. See id. Counsel’s brief meets the requirements of Anders as it

presents a thorough, professional evaluation of the record showing why there are no

arguable grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 406–

07 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Torres’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Torres’s counsel also informed this Court that he has: (1)

notified Torres that he has filed an Anders brief and a motion to withdraw, and provided

a copy of each to him; (2) informed Torres of his right to file a pro se response and to

review the record preparatory to filing that response; (3) informed Torres of his right to

seek discretionary review if we conclude that the appeal is frivolous; and (4) provided

Torres with a form motion for pro se access to the appellate record, lacking only his

signature and the date, with instruction to return the motion within ten days of the letter


                                            2
from appellate counsel, and provided this Court’s address. See Anders, 386 U.S. at 744;

Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also ln re Schulman,

252 S.W.3d at 409 n.23. An adequate amount of time has passed, and Torres has not

filed a pro se response.

                                 II. INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); Stafford, 813 S.W.2d at 511. We have reviewed the record and

counsel’s brief, and we have found no reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion it considered the issues raised in the brief and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                III. MOTION TO WITHDRAW

      In accordance with Anders, Torres’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d at 408 n.17

(citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw. Within five days of the date

of this opinion, counsel is ordered to send a copy of the opinion and judgment to Torres


                                            3
and to advise him of his right to file a petition for discretionary review. 1 See TEX. R. APP.

P. 48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d

670, 673 (Tex. Crim. App. 2006).

                                             IV. CONCLUSION

        We affirm the trial court’s judgment.


                                                                             NORA L. LONGORIA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of August, 2021.




        1   No substitute counsel will be appointed. Should Torres wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3, and should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.
                                                       4